 





EXHIBIT 10.17

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of December 31, 2017

 

Director/Officer  Type  Number   Grant Date  Grant Price   Maturity Date 
Vesting Schedule                         Dean W. Rivest  Full   1,800  
02/19/2014  $20.20   02/19/2018   3 years     Full   1,800   02/16/2015 
$31.26   02/16/2019   3 years     Full   1,800   02/16/2016  $33.02  
02/16/2020   3 years     Full   1,200   02/14/2017  $44.23   02/14/2021   3
years                            Paul J. Kane  Full   1,800   02/19/2014 
$20.20   02/19/2018   3 years     Full   1,800   02/16/2015  $31.26  
02/16/2019   3 years     Full   1,800   02/16/2016  $33.02   02/16/2020   3
years     Full   1,200   02/14/2017  $44.23   02/14/2021   3 years            
               Edwin B. Moran  Full   1,800   02/19/2014  $20.20   02/19/2018 
 3 years     Full   1,800   02/16/2015  $31.26   02/16/2019   3 years     Full 
 1,800   02/16/2016  $33.02   02/16/2020   3 years     Full   1,200  
02/14/2017  $44.23   02/14/2021   3 years                            Steven A.
Treichel  Full   2,550   02/19/2014  $20.20   02/19/2018   3 years     Full 
 2,550   02/16/2015  $31.26   02/16/2019   3 years     Full   2,550  
02/16/2016  $33.02   02/16/2020   3 years     Full   2,000   02/14/2017 
$44.23   02/14/2021   3 years                            Timothy P. Scanlan 
Full   1,800   02/19/2014  $20.20   02/19/2018   3 years     Full   1,800  
02/16/2015  $31.26   02/16/2019   3 years     Full   1,800   02/16/2016 
$33.02   02/16/2020   3 years     Full   1,200   02/14/2017  $44.23  
02/14/2021   3 years                            Steven Hockenberry  Full   710  
02/19/2014  $20.20   02/19/2018   3 years     Full   710   02/16/2015  $31.26  
02/16/2019   3 years     Full   710   02/16/2016  $33.02   02/16/2020   3 years 
   Full   475   02/14/2017  $44.23   02/14/2021   3 years                       
    Robert Haines  Full   475   02/14/2017  $44.23   02/14/2021   3 years 

 



   

 

